103 S.E.2d 339 (1958)
248 N.C. 341
STATE
v.
Hudson GRANT.
No. 583.
Supreme Court of North Carolina.
May 7, 1958.
George B. Patton, Atty. Gen., T. W. Bruton, Asst. Atty. Gen., for the State.
Seavy A. Carroll, Fayetteville, for defendant appellant.
PER CURIAM.
The defendant argues that the officer had no right to search him because the arrest was made without a warrant and was, therefore, illegal and void. This constitutes the defendant's assignment of error No. 1.
When the defendant challenged the legality of his arrest in the trial below, the court, in the absence of the jury, heard the evidence relating to the circumstances under which the arrest was made, and found as a fact that the officer had reasonable grounds to believe that a felony had been committed.
If the officer had the right to arrest the defendant, the defendant concedes he had the right to search his person, and items found in the search would be admissible in evidence against him.
We hold that, upon the evidence adduced in the trial below, the officer not only had the right but the duty to arrest the defendant on the occasion in question, when the victim in the assault and robbery charge pointed out the defendant to the officer as being one of his assailants. G.S. § 15-40 and G.S. § 15-41. The defendant was thereafter indicted for assault and robbery, tried and convicted of the lesser offense.
A careful examination of the remaining exceptions and assignments of error leads us to the conclusion that no error prejudicial to the defendant was committed in the trial below.
No error.